889 F.2d 1084Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Andrew NOONAN, Petitioner-Appellant,v.STATE of Maryland, Respondent-Appellee.
No. 89-7566.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 2, 1989.Decided Nov. 3, 1989.

1
Mary Melissa French, Assistant Federal Public defender (Fred Warren Bennett, Federal Public Defender, on brief) for appellant.


2
Valerie Johnston Smith (J. Joseph Curran, Jr., Attorney General, Gary E. Bair, Assistant Attorney General, Gwynn X. Kinsey, Jr., Assistant Attorney General, on brief) for appellee.


3
Before SPROUSE, Circuit Judge, BUTZNER, Senior Circuit Judge, and ROBERT R. MERHIGE, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation.

PER CURIAM

4
This matter is before the Court on an appeal from the District Court's denial of appellant's habeas corpus petition for failure to exhaust his claims through the state courts.    See Rose v. Lundy, 455 U.S. 509 (1982).


5
Concluding from the record the district court committed no error in its ruling, we affirm.


6
AFFIRMED.